Citation Nr: 1535450	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  11-23 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to November 1945.  The Veteran died on March [redacted], 2009.  The appellant is the Veteran's son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision by the Department of Veterans Affairs (VA) Regional Office and Pension Management Center (RO) in Milwaukee, Wisconsin.  

The issue of entitlement to burial benefits has been raised by the record in an October 19, 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700 (2014), a Board hearing for a claim on appeal will be granted to an appellant who requests one and is willing to appear in person. 
See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  

In his August 2011 VA Form 9 (Appeal to the Board of Veterans' Appeals), the appellant asserted his desire to have a Travel Board hearing before a Veterans Law Judge at a local VA office.  The appellant was scheduled for a hearing in August 2014 which was postponed and then again in February 2015.  The appellant did not appear for that hearing and the matter was forwarded to the Board for appellate review.

A review of the claims file reveals that various correspondences sent to the appellant between August and December 2014 regarding his hearing request were returned to VA as undeliverable.  Upon closer inspection, the Board notes that these various correspondences were sent to an incorrect address under various incorrect names, including the name of the Veteran, who had been deceased since March 2010.  In light of this, the Board cannot verify that the appellant was properly notified of the hearing in February 2015 which he failed to attend.  

Accordingly, the case is REMANDED for the following action:

1. The RO should verify the appellant's correct name and mailing address.

2. Thereafter, the RO should schedule the appellant for a Travel Board hearing at a local VA office.  The RO should notify the appellant of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2014), affording sufficient time for the appellant to prepare for the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


